UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-302350 JMP Group LLC (Exact name of registrant as specified in its charter) Delaware 47 -1 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 600 Montgomery Street, Suite 1100, San Francisco, California 94111 (Address of principal executive offices) Registrant’s telephone number:(415)835-8900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Accelerated filer ☒ Non-acceleratedfiler ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ JMP Group LLC shares representing limited liability company interests outstanding as of July 31, 2015: 21,240,820. TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION 4 Item1. Financial Statements - JMP Group LLC. 4 Consolidated Statements of Financial Condition –June 30, 2015 and December 31, 2014 (Unaudited) 4 Consolidated Statements of Operations - For the Three and Six Months Ended June 30, 2015 and 2014 (Unaudited) 6 Consolidated Statements of Comprehensive Income - For the Three and Six Months Ended June 30, 2015 and 2014 (Unaudited) 7 Consolidated Statements of Changes in Equity - For the Three and Six Months Ended June 30, 2015 and 2014 (Unaudited) 7 Consolidated Statements of Cash Flows - For the Six Months Ended June 30, 2015 and 2014 (Unaudited) 8 Notes to Consolidated Financial Statements (Unaudited) 10 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item3. Quantitative and Qualitative Disclosures About Market Risk 69 Item4. Controls and Procedures 70 PARTII. OTHER INFORMATION 70 Item1. Legal Proceedings 70 Item1A. Risk Factors 71 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 72 Item3. Defaults Upon Senior Securities 72 Item4. Mine Safety Disclosures 72 Item5. Other Information 72 Item6. Exhibits 72 SIGNATURES 73 EXHIBIT INDEX 74 - 2 - AVAILABLE INFORMATION JMP Group LLC is required to file current, annual and quarterly reports, proxy statements and other information required by the Securities Exchange Act of 1934, as amended (the “Exchange Act”), with the Securities and Exchange Commission (the "SEC"). You may read and copy any document JMP Group LLC files with the SEC at the SEC’s Public Reference Room located at treet, N.E., Washington, DC 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an internet website at http://www.sec.gov, from which interested persons can electronically access JMP Group LLC’s SEC filings. JMP Group LLC provides its annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K, proxy statements, Forms3, 4 and 5 filed by or on behalfof directors, executive officers and certain large shareholders, and any amendments to those documents filed or furnishedpursuant to the Exchange Act free of charge on the Investor Relations section of its website located at http://www.jmpg.com. These filings will become available as soon as reasonably practicable after such material is electronically filed with or furnished to the SEC. From time to time JMP Group LLC may use its website as a channel of distribution of material company information. JMP Group LLC also makes available, in the Investor Relations section of its website and will provide print copies to shareholders upon request, (i)its corporate governance guidelines, (ii)its code of business conduct and ethics, and (iii)the charters of the audit, compensation, and corporate governance and nominating committees of its board of directors. These documents, as well as the information on the website, are not intended to be part of this quarterly report on Form 10-Q (the “Quarterly Report”) and inclusions of the internet address in this Quarterly Report. - 3 - PART I. FINANCIAL INFORMATION ITEM1. Financial Statements JMP Group LLC Consolidated Statements of Financial Condition (Unaudited) (Dollars in thousands, except per share data) June 30, 2015 December 31, 2014 Assets Cash and cash equivalents $ 35,511 $ 101,362 Restricted cash and deposits (includes cash on deposit with clearing broker of $250 and $220 at June 30, 2015 and December 31, 2014, respectively) 107,840 67,102 Receivable from clearing broker 1,450 1,285 Investment banking fees receivable, net of allowance for doubtful accounts of zero and $5 at June 30, 2015 and December 31, 2014, respectively 16,071 10,439 Marketable securities owned, at fair value 58,820 29,466 Incentive fee receivable 1,494 7,092 Other investments (includes $77,595 and $206,819 measured at fair value at June 30, 2015 and December 31, 2014, respectively) 79,363 208,947 Loans held for investment, net of allowance for loan losses 2,611 1,997 Loans collateralizing asset-backed securities issued, net of allowance for loan losses 982,486 1,038,848 Interest receivable 2,463 2,885 Cash collateral posted for total return swap 25,000 - Fixed assets, net 3,008 2,233 Deferred tax assets 11,324 10,570 Other assets 22,750 33,966 Total assets $ 1,350,191 $ 1,516,192 Liabilities and Equity Liabilities: Marketable securities sold, but not yet purchased, at fair value $ 13,633 $ 15,048 Accrued compensation 21,842 54,739 Asset-backed securities issued 987,434 1,001,137 Interest payable 5,095 5,568 Bond payable 94,300 94,300 Deferred tax liability 20,837 19,161 Other liabilities 42,445 37,310 Total liabilities 1,185,586 1,227,263 Commitments and Contingencies JMP Group LLC Shareholders' Equity Common shares, 100,000,000 shares authorized; shares issued at both June 30, 2015 and December 31, 2014; 21,240,820 and 21,216,258 shares outstanding at June 30, 2015 and December 31, 2014, respectively 23 23 Additional paid-in capital 139,034 134,800 Treasury shares at cost, 1,539,232 and 1,563,794 shares at June 30, 2015 and December 31, 2014, respectively ) ) Retained earnings 7,241 8,090 Total JMP Group LLC shareholders' equity 136,144 132,597 Nonredeemable Non-controlling Interest 28,461 156,332 Total equity 164,605 288,929 Total liabilities and equity $ 1,350,191 $ 1,516,192 See accompanying notes to consolidated financial statements. - 4 - JMP Group LLC Consolidated Statements of Financial Condition - (Continued) (Unaudited) (Dollars in thousands, except per share data) Assets and liabilities of consolidated variable interest entities (“VIEs”) included in total assets and total liabilities above: June 30, 2015 December 31, 2014 Cash and cash equivalents $ 852 $ 1,294 Restricted cash 92,719 50,617 Loans collateralizing asset-backed securities issued, net of allowance for loan losses 982,486 1,038,848 Interest receivable 2,428 2,861 Incentive fees receivable 649 902 Deferred tax assets - 1,063 Other assets 5,400 5,156 Total assets of consolidated VIEs $ 1,084,534 $ 1,100,741 Accrued compensation and other liabilities 2,049 1,918 Asset-backed securities issued 987,434 1,001,137 Note payable (1) 2,500 2,500 Interest payable 3,636 4,107 Deferred tax liability - 1,317 Total liabilities of consolidated VIEs $ 995,619 $ 1,010,979 June 30, 2015 and December 31, 2014 balances are inclusive of a $2.5 million intercompany loan. The asset-backed securities issued (“ABS”) by the VIE are limited recourse obligations payable solely from cash flows of the loans collateralizing them and related collection and payment accounts pledged as security. Accordingly, only the assets of the VIE can be used to settle the obligations of the VIE. See accompanying notes to consolidated financial statements. - 5 - JMP Group LLC Consolidated Statements of Operations (Unaudited) (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Revenues Investment banking $ 21,331 $ 23,061 $ 42,025 $ 48,114 Brokerage 6,404 6,474 12,469 13,130 Asset management fees 4,721 14,858 9,383 20,402 Principal transactions 2,857 9,688 6,601 5,995 Loss on sale, payoff and mark-to-market of loans ) Net dividend income 256 262 447 497 Other income 62 150 802 372 Non-interest revenues 34,499 53,942 70,017 88,339 Interest income 12,801 9,212 25,578 17,800 Interest expense ) Net interest income 5,415 3,788 10,904 7,548 Reversal (Provision) for loan losses 545 ) 488 ) Total net revenues after provision for loan losses 40,459 57,518 81,409 95,178 Non-interest expenses Compensation and benefits 27,524 37,979 54,588 69,355 Administration 2,293 1,760 3,985 3,482 Brokerage, clearing and exchange fees 814 818 1,612 1,743 Travel and business development 1,295 980 2,233 1,831 Communications and technology 982 942 1,952 1,890 Occupancy 961 851 1,774 1,676 Professional fees 1,040 1,269 2,014 2,076 Depreciation 215 227 441 454 Other 698 330 1,228 542 Total non-interest expenses 35,822 45,156 69,827 83,049 Net income before income tax expense 4,637 12,362 11,582 12,129 Income tax (benefit) expense ) 2,450 4,136 4,146 Net income 7,501 9,912 7,446 7,983 Less: Net income attributable to nonredeemable non-controlling interest 1,675 6,717 3,512 790 Net income attributable to JMP Group LLC $ 5,826 $ 3,195 $ 3,934 7,193 Net income attributable to JMP Group LLC per common share: Basic $ 0.26 $ 0.14 $ 0.18 $ 0.31 Diluted $ 0.25 $ 0.13 $ 0.17 $ 0.30 Distributions declared per common share $ 0.111 $ 0.050 $ 0.216 $ 0.095 Weighted average common shares outstanding: Basic 21,233 21,712 21,225 21,766 Diluted 22,964 23,745 22,800 23,640 See accompanying notes to consolidated financial statements. - 6 - J MP Group LLC Consolidated Statements of Comprehensive Income (Unaudited) (In thousands) Three Months Ended June 30, Six Months Ended June 30, Net income $ 7,501 $ 9,912 $ 7,446 $ 7,983 Other comprehensive income Unrealized gain on cash flow hedge, net of tax - Comprehensive income 7,501 9,912 7,446 7,983 Less: Comprehensive income attributable to non-controlling interest 1,675 6,717 3,512 790 Comprehensive income attributable to JMP Group LLC $ 5,826 $ 3,195 $ 3,934 $ 7,193 JMP Group LLC Consolidated Statement s of Changes in Equity (Unaudited) (In thousands) JMP Group LLC's Equity Additional Nonredeemable Common Shares Treasury Paid-In Retained Non-controlling Shares Amount Shares Capital Earnings Interest Total Equity Balance, December 31, 2014 22,780 $ 23 $ ) $ 134,800 $ 8,090 $ 156,332 $ 288,929 Adjustment for adoption of new consolidation guidance - ) ) Net income - 3,934 3,512 7,446 Additonal paid-in capital - share-based compensation - - - 4,210 - - 4,210 Excess tax benefit related to share-based compensation - - - 9 - - 9 Distributions and distribution equivalents declared on common shares and restricted share units - ) - ) Reissuance of common shares from treasury - - 162 15 - - 177 Distributions to non-controlling interest holders - ) ) Capital contributions from non-controlling interest holders - 435 435 Balance, June 30, 2015 22,780 $ 23 $ ) $ 139,034 $ 7,241 $ 28,461 $ 164,605 JMP Group LLC's Equity Retained Additional Earnings Nonredeemable Common Shares Treasury Paid-In (Accumulated Non-controlling Shares Amount Shares Capital Deficit) Interest Total Equity Balance, December 31, 2013 22,780 $ 23 $ ) $ 132,547 $ ) $ 110,855 $ 237,240 Net income (loss) - 7,193 790 7,983 Additonal paid-in capital - share-based compensation - - - 3,814 - - 3,814 Distributions anddistribution equivalents declared on common shares and restricted share units - ) - ) Purchases of common shares for treasury - - ) - - - ) Reissuance of common shares from treasury - - 517 82 - - 599 Purchase of subsidiary shares from non-controlling interest holders - - - ) - ) ) Distributions to non-controlling interest holders - ) ) Capital contributions from non-controlling interest holders - 4,430 4,430 Balance, June 30, 2014 22,780 $ 23 $ ) $ 135,599 $ 4,896 $ 108,068 $ 241,661 See accompanying notes to consolidated financial statements. - 7 - JMP Group LLC Consolidated Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended June 30, Cash flows from operating activities: Net income $ 7,446 $ 7,983 Adjustments to reconcile net income to net cash provided by (used in) operating activities: (Reversal) provision for doubtful accounts (5 ) 75 (Reversal) provision for loan losses ) 709 Accretion of deferred loan fees ) ) Amortization of liquidity discount, net ) ) Amortization of debt issuance costs 105 190 Amortization of original issue discount, related to CLO II and CLO III 720 452 Interest paid in kind ) ) Loss on sale and payoff of loans 1,710 171 Change in other investments: Fair value ) ) Incentive fees reinvested in general partnership interests ) ) Realized gain on other investments ) ) Depreciation and amortization of fixed assets 441 454 Share-based compensation expense 4,387 4,461 Deferred income taxes 922 4,204 Net change in operating assets and liabilities: Decrease (increase) in interest receivable 422 ) (Increase) decrease in receivables ) 275 Increase in marketable securities ) ) Decrease (increase) in restricted cash (excluding restricted cash reserved for lending activities) 1,537 ) Decrease (increase) in deposits and other assets 11,244 ) (Decrease) increase in marketable securities sold, but not yet purchased ) 10,920 (Decrease) increase in interest payable ) 659 Decrease in accrued compensation and other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of fixed assets ) ) Purchases of other investments ) ) Sales of other investments 18,002 24,357 Funding of loans collateralizing asset-backed securities issued ) ) Funding of loans held for investment ) ) Sale and payoff of loans collateralizing asset-backed securities issued 146,319 155,836 Principal receipts on loans collateralizing asset-backed securities issued 46,335 37,815 Repayments on loans held for investment 93 - Net change in restricted cash reserved for lending activities ) ) Cash collateral posted for total return swap ) - Cash and cash equivalents derecognized due to adoption of new consolidation guidance ) - Net cash provided by (used in) investing activities ) ) See accompanying notes to consolidated financial statements. - 8 - JMP Group LLC Consolidated Statements of Cash Flows - (Continued) (Unaudited) (In thousands) Six Months Ended June 30, Cash flows from financing activities: Proceeds from line of credit - 691 Proceeds from CLO III credit warehouse - 97,510 Proceeds from bond issuance - 48,300 Payments of debt issuance costs - ) Repayment of note payable - ) Repayment of line of credit - ) Repayment of asset-backed securities issued ) ) Distributions and dividend equivalents paid on common shares and RSUs ) ) Purchases of common shares for treasury - ) Capital contributions of nonredeemable non-controlling interest holders 435 4,430 Distributions to non-controlling interest shareholders ) ) Purchase of subsidiary shares from non-controlling interest holders - ) Cash settlement of share-based compensation - ) Excess tax benefit related to share-based compensation 9 - Net cash (used in) provided by financing activities ) 112,105 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period 101,362 65,906 Cash and cash equivalents, end of period $ 35,511 $ 49,603 Supplemental disclosures of cash flow information: Cash paid during the period for interest $ 13,672 $ 9,214 Cash(refunded)paidduring the period for taxes $ ) $ 9,439 Non-cash investing and financing activities: Reissuance of shares of common shares from treasury related to vesting of restrictedshare units and exercises ofshare options $ 162 $ 517 See accompanying notes to consolidated financial statements. - 9 - JMP G roup LLC Notes to Consolidated Financial Statements June 30, 2015 (Unaudited) 1. Organization and Description of Business JMP Group LLC, together with its subsidiaries (collectively, the “Company”), is an independent investment banking and asset management firm headquartered in San Francisco, California. The Company conducts its brokerage business through JMP Securities LLC (“JMP Securities”), its asset management business through Harvest Capital Strategies LLC (“HCS”) and HCAP Advisors LLC (“HCAP Advisors“), its corporate credit business through JMP Credit Corporation (“JMP Credit”) and JMP Credit Advisors LLC (“JMPCA”), and certain principal investments through JMP Investment Holdings LLC (“JMP Investment Holdings”). The above entities, other than HCAP Advisors, are wholly-owned subsidiaries. JMP Securities is a U.S. registered broker-dealer under the Exchange Act, and is a member of the Financial Industry Regulatory Authority (“FINRA”). JMP Securities operates as an introducing broker and does not hold funds or securities for, or owe any money or securities to customers and does not carry accounts for customers. All customer transactions are cleared through another broker-dealer on a fully disclosed basis. HCS is a registered investment advisor under the Investment Advisers Act of 1940, as amended, and provides investment management services for sophisticated investors in investment partnerships and other entities managed by HCS. On December 18, 2012, HCAP Advisors was formed as a Delaware Limited Liability Company. Effective May 1, 2013, HCAP Advisors provides investment advisory services to Harvest Capital Credit Corporation (“HCC”). Through JMPCA, the Company manages JMPCA CLO I Ltd (“CLO I”), JMPCA CLO II Ltd (“CLO II”) and JMPCA CLO III Ltd (“CLO III”). On May 8, 2015, JMP Investment Holdings formed a 100% owned special purpose vehicle, JMP Credit Advisors TRS Ltd (“JMPCA TRS”), to enter into a total return swap (“TRS”). Refer to Note 2 for further discussion. In the third quarter of 2014, the board of directors of the predecessor entity, JMP Group Inc., approved a transaction to convert the Company’s corporate form from a Delaware corporation to a Delaware limited liability company (the “Reorganization Transaction”). The Company’s shareholders approved the Reorganization Transaction at a meeting of the shareholders on December 1, 2014. In connection with the Reorganization Transaction, JMP Group Inc. entered into an agreement and plan of merger, dated August 20, 2014 (the “Merger Agreement”) with JMP Group LLC, a Delaware limited liability company and JMP Merger Corp., a Delaware corporation and wholly-owned subsidiary of JMP Group LLC. On January 1, 2015, JMP Group LLC completed the Reorganization Transaction with JMP Group LLC as the surviving entity. JMP Group LLC filed a current report on Form 8-K on January 2, 2015 for the purpose of establishing JMP Group LLC as the successor issuer to JMP Group Inc. pursuant to Rule 12g-3(a) under the Exchange Act. The effects of the Reorganization Transaction and the succession of JMP Group LLC to JMP Group Inc. are described in greater detail in the current report on Form 8-K filed on January 2, 2015 by JMP Group LLC. The Reorganization Transaction resulted in each share of issued and outstanding JMP Group Inc. stock being exchanged for a limited liability company interest in JMP Group LLC. 2. Summary of Significant Accounting Policies Basis of Presentation These consolidated financial statements and related notes are unaudited and have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. These consolidated financial statements should be read in conjunction with the Company’s consolidated financial statements and notes thereto included in its Annual Report on Form10-K for the year ended December 31, 2014 (the “Annual Report”). These consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) that are, in the opinion of management, necessary for the fair statement of the results for the interim periods. The results of operations for any interim period are not necessarily indicative of the results to be expected for a full year. The Company performs consolidation analyses on entities to identify variable interest entities (“VIEs”) and determine appropriate accounting treatment. An entity is considered a VIE and, therefore, would be subject to the consolidation provisions of ASC 810-10-15 if, by design, equity investors do not have the characteristics of a controlling financial interest or do not have sufficient equity at risk for the entity to finance its activities without additional subordinated financial support from other parties. ASU 2015-2, Amendments to Consolidation Analysis , was issued February 2015, which amends the consolidation requirements in ASC 810, Consolidation . Under the amended guidance, an entity also is considered a VIE if it has equity investors who lack substantive participating or kick-out rights. VIEs are consolidated by their primary beneficiaries. When the Company enters into a transaction with a VIE, the Company determines if it is the primary beneficiary by determining whether it (a) has the power to direct the activities that most significantly impact the entity’s economic performance and (b) the obligation to absorb losses of the entity or the right to receive benefits from the entity that could potentially be significant to the VIE. If determined to be the primary beneficiary, the Company consolidates the entity. The Company reconsiders the conclusion continually. - 10 - In performing the analysis under the revised amendment, the Company concluded Harvest Growth Capital LLC (“HGC”) and Harvest Growth Capital II LLC (“HGC II”) no longer require consolidation effective January 1, 2015. HGC and HGC II qualify as VIEs, based on the limited partners’ lack of control attributed to the absence of kick-out or participating rights. As the Company has ownership percentages under 5%, the Company does not have the obligation to absorb losses or right to receive benefits that could be significant to the Funds. Therefore, the Company is not deemed the primary beneficiary. Effective January 1, 2015, the Company recognizes its investments in HGC and HGC II using the fair value option. The Company used a modified retrospective approach by recording a cumulative-effect adjustment to equity as of the beginning of the fiscal year of adoption, resulting in the following adjustments in the respective line items: (In thousands) December 31, 2014 Adjustment for adoption of new consolidation guidance January 1, 2015 Cash and cash equivalents $ 101,362 ) 101,102 Other investments 208,947 ) 81,885 Other assets 33,966 236 34,202 Total assets $ 1,516,192 $ ) 1,389,105 Other liabilities 37,310 ) 37,157 Total liabilities 1,227,263 ) 1,227,110 Nonredeemable Non-controlling Interest 156,332 ) 29,398 Total equity 288,929 ) 161,995 Total liabilities and equity $ 1,516,192 $ ) 1,389,105 On May 8, 2015, JMP Investment Holdings formed a 100% owned special purpose vehicle, JMPCA TRS, to enter into a TRS. Under the TRS, the Company receives the sum of all interest, fees and any positive change in fair value amounts from a loan portfolio held by the counterparty and pays interest on the loan portfolio plus any negative change in fair value amounts from such referenced assets. The Company performed a consolidation analysis on JMPCA TRS. The entity was not considered a VIE, as there is sufficient equity at risk and equity investors have the characteristics of a controlling financial interest. As JMPCA TRS is 100% owned and controlled by the Company, the entity was consolidated. The consolidated accounts of the Company include the wholly-owned subsidiaries, JMP Securities, HCS, JMP Capital, JMP Credit, JMPCA, JMPCA TRS (effective May 8, 2015), (and the partially-owned subsidiaries HGC (from April 1, 2010 through December 31, 2014), HGC II (from October 1, 2012 through December 31, 2014), CLO I, CLO II, CLO III and HCAP Advisors. All material intercompany accounts and transactions have been eliminated in consolidation. Non-controlling interest on the Consolidated Statements of Financial Condition at June 30, 2015 and December 31, 2014 relate to the interest of third parties in the partly-owned subsidiaries. See Note 2 - Summary of Significant Accounting Policies in the Company's Annual Report for the Company's significant accounting policies. 3. Recent Accounting Pronouncemen ts ASU 2014-9 , Revenue from Contracts with Customers was issued in May 2014 to provide a more robust framework for addressing revenue issues. The provisions of this standard are effective for annual reporting periods beginning after December 15, 2016, and do not allow early adoption. In July 2015, the Financial Accounting Standards Board (“FASB”) approved a one year deferral of the effective date of ASU 2014-9. Its adoption may have an impact on the Company’s financial statements; however, the extent is not yet determined. ASU 2014-12, Compensation—Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved aft er the Requisite Service Period was issued to provide guidance on share-based payments with terms where a performance target that affects vesting could be achieved after the requisite service period. The provisions of this standard are effective for annual periods and interim periods within those annual periods, beginning after December 15, 2015, and allows for early adoption. The adoption of ASC 2014-12 will not impact the Company’s financial statements. ASU 2014-13, Consolidation: Measuring the Financial Assets and the Financial Liabilities of a Consolidated Collateralized Financial Entity was issued in August 2014 to address discrepancy in the fair value measurement of a collateralized financing entity’s financial assets from the fair value of their financial liabilities even when the financial liabilities have recourse only to the financial assets. Prior to this update, there was no specific guidance on how to account for this difference. ASU 2014-13 is effective for annual and interim periods ending after December 15, 2015. Given the size of the existing discrepancy between the fair value of the Company’s CLOs’ financial assets and liabilities, the adoption of this ASU is not anticipated to have a material impact on the Company’s financial statements. ASU 2014-15, Presentation of Financial Statements—Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern was issued in August 2014 to provide guidance regarding management’s responsibility to evaluate whether there is substantial doubt about an entity’s ability to continue as a going concern or to provide related footnote disclosures. This standard will be effective for annual periods ending after December 15, 2016, and interim periods within annual periods beginning after December 15, 2016. Early application is permitted for annual or interim reporting periods for which the financial statements have not previously been issued. The adoption of ASU 2014-15 is not expected to have an impact on the Company’s financial statements. - 11 - ASU 2014-16, Derivatives and Hedging (Topic 815): Determining Whether the Host Contract in a Hybrid Financial Instrument Issued in the Form of a Share Is More Akin to Debt or to Equity was issued to eliminate the use of different methods in practice and thereby reduce existing diversity in the accounting for hybrid financial instruments issued in the form of a share. For hybrid financial instruments issued in the form of a share, an entity should determine the nature of the contract by considering the economic characteristics and risks of the entire hybrid financial instrument. The existence or omission of any single term or feature does not necessarily determine the economic characteristics and risks of the host contract. This standard will be effective for fiscal years and interim periods within those fiscal years, beginning after December 15, 2015. Early adoption is permitted. The adoption of ASU 2014-16 is not expected to have an impact on the Company’s financial statements. ASU 2015-2, Amendments to Consolidation Analysis , was issued February 2015, which amends the consolidation requirements in ASC 810, Consolidation . The amendments will change the analysis that a reporting entity must perform to determine whether it should consolidate certain types of entities, and eliminate the presumption that a general partner should consolidate a limited partnership. This standard will be effective for fiscal years beginning after December 15, 2015. Early adoption is permitted. The Company early adopted ASU 2015-2 effective January 1, 2015. In performing the analysis under the revised amendments, the Company concluded HGC and HGC II no longer require consolidation effective January 1, 2015. ASU 2015-3, Interest-Imputation of Interest: Simplifying the Presentation of Debt Issuance Costs , was issued April 2015. To simplify the presentation of debt issuance costs, the amendments require that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. This standard will be effective for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years. Upon adoption, the Company will reclassify the debt issuance costs to the respective debt liability line items. The adoption of ASU 2015-3 is not expected to have a material impact on the Company’s financial statements. ASU 2015-07, Fair Value Measurement: Disclosures for Investments in Certain Entities that Calculate Net Asset Value per Share (or Its Equivalent) , was issued May 2015, to remove the requirement to categorize within the fair value hierarchy all investments for which fair value is measured using the net asset value per share practical expedient. This standard also removes the requirement to make certain disclosures for all investments that are eligible to be measured at fair value using the net asset value per share practical expedient. This standard will be effective for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years. Early application is permitted. The adoption of ASU 2015-07 is not anticipated to impact the Company’s consolidated financial position or results of operation. Its adoption will result in a revision to disclosures of investments held at net asset value. 4. Fair Value Measurements The following tables provide fair value information related to the Company’s financial instruments at June 30, 2015 and December 31, 2014: At June 30, 2015 (In thousands) Carrying Value Fair Value Level 1 Level 2 Level 3 Total Assets: Cash and cash equivalents $ 35,511 $ 35,511 $ - $ - $ 35,511 Restricted cash and deposits 107,840 107,840 - - 107,840 Marketable securities owned 58,820 58,820 - - 58,820 Other investments 79,363 - 62,824 16,539 79,363 Loans held for investment, net of allowance for loan losses 2,611 - - 2,398 2,398 Loans collateralizing asset-backed securities issued, net of allowance for loan losses 982,486 - 981,831 - 981,831 Cash collateral posted for total return swap 25,000 25,000 - - 25,000 Long term receivable 689 - - 752 752 Total assets: $ 1,292,320 $ 227,171 $ 1,044,655 $ 19,689 $ 1,291,515 Liabilities: Marketable securities sold, but not yet purchased $ 13,633 $ 13,633 $ - $ - $ 13,633 Asset-backed securities issued 987,434 - 978,703 - 978,703 Bond payable 94,300 95,631 - 95,631 Total liabilities: $ 1,095,367 $ 109,264 $ 978,703 $ - $ 1,087,967 - 12 - At December 31, 2014 (In thousands) Carrying Value Fair Value Level 1 Level 2 Level 3 Total Assets: Cash and cash equivalents $ 101,362 $ 101,362 $ - $ - $ 101,362 Restricted cash and deposits 67,102 67,102 - - 67,102 Marketable securities owned 29,466 29,466 - - 29,466 Other investments (1) 208,947 3,539 64,628 138,652 206,819 Loans held for investment, net of allowance for loan losses 1,997 - - 1,734 1,734 Loans collateralizing asset-backed securities issued, net of allowance for loan losses 1,038,848 - 1,031,885 - 1,031,885 Long term receivable 860 - - 960 960 Total assets: $ 1,448,582 $ 201,469 $ 1,096,513 $ 141,346 $ 1,439,328 Liabilities: Marketable securities sold, but not yet purchased $ 15,048 $ 15,048 $ - $ - $ 15,048 Asset-backed securities issued 1,001,137 - 992,625 - 992,625 Bond payable 94,300 96,017 - - 96,017 Total liabilities: $ 1,110,485 $ 111,065 $ 992,625 $ - $ 1,103,690 Includes equity securities in HGC and HGC II which were deconsolidated effective January 1, 2015. Recurring Fair Value Measurement The following tables provide information related to the Company’s assets and liabilities carried at fair value on a recurring basis at June 30, 2015 and December 31, 2014: (In thousands) June 30, 2015 Level 1 Level 2 Level 3 Total Marketable securities owned $ 58,820 $ - $ - $ 58,820 Other investments: Investments in hedge funds managed by HCS - 62,543 - 62,543 Investments in private equity funds managed by HCS . . 4,474 4,474 Investments in funds of funds managed by HCS - - 167 167 Total investment in funds managed by HCS - 62,543 4,641 67,184 Limited partnership in investments in private equity/ real estate funds - - 9,031 9,031 TRS (Note 2) - 281 - 281 Equity securities in JMP Capital - - 1,099 1,099 Total other investments - 62,824 14,771 77,595 Total assets: $ 58,820 $ 62,824 $ 14,771 $ 136,415 Marketable securities sold, but not yet purchased 13,633 - - 13,633 Total liabilities: $ 13,633 $ - $ - $ 13,633 - 13 - (In thousands) December 31, 2014 Level 1 Level 2 Level 3 Total Marketable securities owned $ 29,466 $ - $ - $ 29,466 Other investments: Investments in hedge funds managed by HCS - 64,628 - 64,628 Investments in funds of funds managed by HCS - - 152 152 Total investment in funds managed by HCS - 64,628 152 64,780 Limited partnership in investments in private equity/ real estate funds - - 9,102 9,102 Warrants and other held at JMPS and JMP Holding LLC - - 732 732 Equity securities in HGC, HGC II and JMP Capital (1) 3,539 - 122,058 125,597 Forward purchase contract - - 6,608 6,608 Total other investments 3,539 64,628 138,652 206,819 Total assets: $ 33,005 $ 64,628 $ 138,652 $ 236,285 Marketable securities sold, but not yet purchased 15,048 - - 15,048 Total liabilities: $ 15,048 $ - $ - $ 15,048 Equity securities in HGC and HGC II were deconsolidated effective January 1, 2015. The Company holds a limited partner investment in a private equity fund. This fund aims to achieve medium to long-term capital appreciation by investing in a diversified portfolio of technology companies that leverage the growth of Greater China. The Company also holds investments in real estate funds, which aim to generate revenue stream from investments in real estate joint ventures. The Company recognizes these investments using the fair value option. The primary reason for electing the fair value option was to measure gains on the same basis as the Company’s other equity securities, which are stated at fair value. Effective January 1, 2015, the Company elected to early adopt new consolidation accounting guidance. Under the new guidance, HGC and HGC II were identified as VIEs, and consequently, these investments were deconsolidated. The Company recognizes these investments using the fair value option in the Other Investments line item. The carrying value of the investment was $4.5 million as of June 30, 2015, with a remaining commitment of $0.2 million. The risks associated with this investment are limited to the amounts of invested capital, remaining capital commitment and any management and incentive fees receivable. The Company uses the reported net asset value per share as a practical expedient to estimate the fair value of HGC and HGC II. The Company’s Level 2 assets held in other investments consist of investments in hedge funds and private equity funds managed by HCS. The carrying value of investment in hedge funds is calculated using the equity method. These assets are considered Level 2, as the underlying hedge funds are mainly invested in publicly traded stocks whose value is based on quoted market prices. The carrying value of the investments in private equity funds reflects the fair value option. The Level 2 equity securities owned by HGC, HGC II, and JMP Capital reflect investments in public securities, where the Company is subject to a lockup period. The fair value of the Level 2 equity securities owned by HGC, HGC II and JMP Capital is calculated by applying a discount rate to the quoted market prices of the portfolio securities due to lack of marketability. The tables below provide a reconciliation of the beginning and ending balances for the assets held at fair value using significant unobservable inputs (Level 3) for the three months ended June 30, 2015 and 2014. (In thousands) Investments in funds of funds managed by HCS Investments in private equity funds managed by HCS Limited partner investments in private equity/ real estate funds Warrants and other held at JMPS Equity securities held by HGC, HGC II and JMP Capital Forward Purchase Contract and Swaption Total Level 3 Assets Balance as of March 31, 2015 $ 157 $ 4,198 $ 8,976 $ 766 $ 1,017 $ - 15,114 Purchases 4 12 - 16 Sales - Settlements - - ) - - - ) Total gains (losses) - realized and unrealized included in earnings (2) 6 264 593 ) 82 - 179 Balance as of June 30, 2015 $ 167 $ 4,474 $ 9,031 $ - $ 1,099 $ - $ 14,771 Unrealized gains/(losses) included in earnings related to assets still held at reporting date $ 6 $ 264 $ 67 $ - $ 82 $ - $ 419 Refer to Note 2 for additional discussion relating to adoption of new consolidation guidance. (
